Exhibit 10.2

 

March 28, 2013

 

Mary Elizabeth Higgins

3211 Ashby Avenue

Las Vegas, Nevada 89102

 

Re:                          Amendment to Employment Agreement

 

Dear Mary Beth,

 

Reference is made to that certain employment agreement between Global Cash
Access, Inc. (the “Company”) and you, dated August 26, 2010 (the “Original
Agreement”).

 

This letter confirms that the section of the Original Agreement entitled “Bonus”
be, and hereby is, amended in its entirety as follows:

 

“Bonus:    In addition to your annual base salary, you will be eligible for a
discretionary annual bonus with a target of 60% of your base salary. The bonus
plan is based half on your organization’s performance, measured against goals
you agree upon with the Chief Executive Officer and half based upon the earnings
per share for the Company, which will be established in the first quarter of
each fiscal year. Each of the components could result in a bonus of 150% of the
target (90% of salary), depending upon performance. If threshold targets are not
met the bonus level could be zero.”

 

Except as provided above, the terms of the Original Agreement remain in full
force and effect.

 

Please indicate your agreement to the foregoing by signing and dating this
letter and returning it to me. If you have any questions or concerns, please let
me know.

 

Sincerely,

 

By:

/s/ David Lopez

 

 

Name:    David Lopez

 

Title:     President and

 

    Chief Executive Officer

 

 

Date:    March 29, 2013

 

I, Mary Elizabeth Higgins, have read this letter, understand its terms, and have
accepted it as of the date written below:

 

By:

/s/ Mary E. Higgins

 

 

Name:    Mary E. Higgins

 

 

 

Date:     March 29, 2013

 

 

--------------------------------------------------------------------------------